           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 1 of 15



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO
                                  ALBUQUERQUE DIVISION

     JEREMY HAWTHORN AND                              §
     CHARLES BUSH, Individually and On                §
     Behalf of All Others Similarly Situated,         §
                                                      §         Civil Action No.
     Plaintiffs,                                      §
                                                      §         1:19-CV-00019
     v.                                               §
                                                      §
     FIESTA FLOORING, LLC AND                         §
     THOMAS M. THOMPSON,                              §
     INDIVIDUALLY.                                    §
                                                      §
     Defendants.                                      §


                              PLAINTIFF’S ORIGINAL COMPLAINT


          Plaintiff Jeremy Hawthorn and Charles Bush (“Named Plaintiffs”) on behalf of themselves

   and all others similarly situated (“Class Members” herein) (Named Plaintiffs and Class Members

   are collectively referred to herein as “Plaintiffs”) bring this wage theft suit against the above-named

   Defendants under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., as amended

   and the New Mexico Minimum Wage Act (“NM Wage Act”), N.M. STAT. § 50-4-19, et seq.

                                         I. NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,

   unless the employee receives compensation for his employment in excess of 40 hours at a rate not

   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich



   Plaintiffs’ Original Complaint                                                            Page 1
          Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 2 of 15



   & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).

2. Likewise, the NM Wage Act requires that employees who work more than forty hours in a week

   be paid one and one-half times their regular hourly rate for hours worked in excess of forty hours.

   N.M. STAT. § 50-4-22.

3. Defendant Fiesta Flooring, LLC and Thomas M. Thompson (“Defendants”) have violated the

   FLSA and the NM Wage Act by failing to pay any of their tile installation workers or their helpers

   overtime payments for any hours worked over forty per week. Defendants’ tile installation workers

   and their helpers, including Named Plaintiffs, work more than forty hours per week but are paid

   no overtime. Because there are other putative plaintiffs who are similarly situated to the Named

   Plaintiffs with regard to the work performed and the Defendants’ compensation policies, Named

   Plaintiffs bring this action as an opt-in collective action pursuant to 29 U.S.C. § 216(b) and as an

   opt-out class action under Federal Rule of Civil Procedure 23.

                                              II. PARTIES

4. Named Plaintiffs Jeremy Hawthorn and Charles Bush are individuals who reside in Arizona and

   were employed by Defendants within the meaning of the FLSA. Named Plaintiff Hawthorn was

   employed by Defendants from approximately September 1, 2017 to the present. He has consented

   to be a party-plaintiff in this action. His signed consent form is attached hereto as “Exhibit A.”

   Named Plaintiff Bush was employed by Defendants from approximately July 1, 2017 to July 1,

   2018. He has consented to be a party-plaintiff in this action. His signed consent form is attached

   hereto as “Exhibit B.”

5. Defendant Fiesta Flooring, LLC is an Arizona corporation that is doing business in New Mexico.

   Defendant may be served with process in this action by service upon its registered agent for service,

   Thomas M. Thompson, 5613 W. Parkview Lane, Glendale Arizona, 85310.



   Plaintiffs’ Original Complaint                                                           Page 2
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 3 of 15



6. Defendant Thomas M. Thompson is the Manager/President of Fiesta Flooring, LLC. Thompson

   may be served with process in this action at 5613 W. Parkview Lane, Glendale Arizona, 85310.

                                    III. JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction in this matter because Plaintiffs assert claims arising

   under federal law. Specifically, Plaintiffs assert claims arising under the Fair Labor Standards Act

   of 1938, as amended, 29 U.S.C. § 201, et seq. This Court, therefore, has jurisdiction pursuant to

   28 U.S.C. § 1331. Plaintiff Hawthorn and the NM Class Members’ (defined below) NM Wage

   Act claims form part of the same case or controversy under Article III of the United States

   Constitution. Therefore, this Court has supplemental jurisdiction over Plaintiff Hawthorn and the

   NM Class Members’ NM Wage Act claims pursuant to 28 U.S.C. §1367(a). This Court also has

   personal jurisdiction over all parties to this action.

8. Venue is proper in this district and division as all or a substantial part of the events forming the

   basis of this suit occurred in and around Bernalillo County, New Mexico, which is in this District

   and Division. Named Plaintiff Hawthorn was an employee of Defendants, and performed work

   for Defendants in and around Bernalillo County, New Mexico. Defendants are subject to this

   Court’s personal jurisdiction with respect to this civil action. Defendants thus reside in this district

   and division. 28 U.S.C. §1391(c). Venue in this Court is therefore proper under 28 U.S.C. §

   1391(b).

                                 IV. COVERAGE UNDER THE FLSA

9. At all relevant times, Defendants have acted, directly or indirectly, in the interest of an employer

   with respect to Named Plaintiffs and the Class Members.

10. At all times hereinafter mentioned, Defendants have been an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d).



   Plaintiffs’ Original Complaint                                                             Page 3
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 4 of 15



11. At all times hereinafter mentioned, Defendant Fiesta Flooring, LLC has been engaged in an

   “enterprise” within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

12. At all times hereinafter mentioned Defendant Fiesta Flooring, LLC has been an enterprise engaged

   in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

   the FLSA, 29 U.S.C. § 203(s)(1), in that Defendant is an enterprise and has had employees engaged

   in commerce or in the production of goods for commerce, or employees handling, selling, or

   otherwise working on goods or materials that have been moved in or produced for commerce by

   any person and in that said enterprise has had and has an annual gross volume of sales made or

   business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

   separately stated).

13. At all times hereinafter mentioned, Named Plaintiffs and Class Members were individual

   “employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged

   in commerce or in the production of goods for commerce as required by 29 U.S.C. §207 and whom

   Defendants at all relevant times “employ[ed]” within the meaning of Section 3(g) of the FLSA, 29

   U.S.C. § 203(g).

                         V. COVERAGE UNDER THE NM WAGE ACT

14. At all times hereinafter mentioned, Defendants have been an “employer” within the meaning of

   Section 50-4-21(B) of the NM Wage Act.

15. At all times hereinafter mentioned, Named Plaintiff Hawthorn and the NM Class Members

   (defined below) were individual “employees” within the meaning of Section 50-4-21(C) of the

   NM Wage Act, and whom Defendants at all relevant times “employ[ed]” within the meaning of

   Section 50-4-21(A) of the NM Wage Act.




   Plaintiffs’ Original Complaint                                                       Page 4
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 5 of 15



                                     VI. FACTUAL ALLEGATIONS

16. Defendants are flooring contractors, specializing in installing tile for businesses across the United

   States. Defendants have flown their employees to install tile at various jobsites throughout the

   United States, including in New Mexico, Arizona, Texas, Kansas, Utah, Colorado, Massachusetts,

   Virginia, Indiana, Nevada, New York, Florida, Washington and Oklahoma.

17. Named Plaintiff Hawthorn has been an Installer for Defendants from September 1, 2017 through

   the present. Named Plaintiff Bush has been a Helper for Defendants from July 1, 2017 through

   July 1, 2018.

18. Named Plaintiff Hawthorn was employed by Defendants as an Installer for tile installation jobs

   across the United States, including in Albuquerque, New Mexico. The Class Members are and

   have been employed in some or all of the states listed above, including New Mexico, Arizona,

   Texas, Kansas, Utah, Colorado, Massachusetts, Virginia, Indiana, Nevada, New York, Florida,

   Washington and Oklahoma.

19. Defendants employ Installers and Helpers in each of their jobsites throughout the United States,

   including in New Mexico.

20. In the performance of their work, Plaintiffs handle tools, equipment, and other materials that were

   manufactured outside of any state in which they have performed.

     A. Thomas Thompson is individually liable for Defendants’ violations.

21. As the Owner/Manager of Fiesta Flooring, LLC, Thomas Thompson independently exercised

   control over the work performed by Named Plaintiffs and those similarly situated.

22. Thomas Thompson is responsible for running the day-to-day operations of Fiesta Flooring, LLC.

23. Thomas Thompson, acting directly in the interest of Fiesta Flooring, LLC, determined the wages

   to be paid to Named Plaintiffs and those similarly situated.



    Plaintiffs’ Original Complaint                                                           Page 5
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 6 of 15



24. Thomas Thompson, acting directly in the interest of Fiesta Flooring, LLC, determined the work to

   be performed by Named Plaintiffs and those similarly situated.

25. Thomas Thompson, acting directly in the interest of Fiesta Flooring, LLC, determined the locations

   where Named Plaintiffs and those similarly situated would work.

26. Thomas Thompson, acting directly in the interest of Fiesta Flooring, LLC, determined the

   conditions of employment for Named Plaintiffs and those similarly situated.

27. Thomas Thompson, acting directly in the interest of Fiesta Flooring, LLC, maintained employment

   records on Named Plaintiffs and those similarly situated.

28. Thomas Thompson, acting directly in the interest of Fiesta Flooring, LLC, possessed and, in fact,

   exercised the power to hire, fire and discipline Named Plaintiffs and those similarly situated.

    B. The Class Members were misclassified.

29. Defendants classified Plaintiffs and the Class Members as “exempt” from the overtime protections

   of the FLSA and NM Wage Act.

30. As an Installer, Plaintiff Hawthorn as well as other Installers were paid on a piece rate basis during

   tile installation. Once all tile had been installed, Plaintiff Hawthorn as well as other Installers were

   paid a day rate. Helpers, such as Plaintiff Charles Bush, were always paid on a day rate. Neither

   Installers nor Helpers were paid any additional compensation for hours worked in excess of forty

   in a week, despite the fact that they were both clearly non-exempt employees.

31. The Class Member Installers were paid just as Plaintiff Hawthorn was paid, and the Class Member

   Helpers were paid just as Plaintiff Bush was paid. None were paid any additional compensation

   for hours worked in excess of forty in a week.

32. For all times relevant to this action, as Installers and Helpers, the Plaintiffs’ primary job duty for

   the Defendants was the performance of manual, non-management work. The Plaintiffs’ primary



    Plaintiffs’ Original Complaint                                                            Page 6
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 7 of 15



   job duty is not the performance of office or non-manual work directly related to Defendants’

   management or general business operations, or those of its customers.

33. Rather, Plaintiffs spend most of their time performing manual tasks associated with laying tile at

   jobsites throughout the United States. The job duties of the Installers and Helpers at each of the

   Defendants’ jobsites was and is essentially the same. As a result, each Installer and Helper

   performed the same or similar job duties throughout the Defendants’ operations. The job functions

   of Plaintiffs required little to no official training, and they did not require a college education or

   other advanced degree.

34. The daily and weekly activities of Plaintiffs were routine and largely governed by standardized

   plans, procedures, and checklists created by Defendants. Virtually every job function was

   predetermined by Defendants, including the location and dates of the job, the crew members to be

   utilized for a specific job, and what kind of tile would be installed. Plaintiffs were prohibited from

   varying their job duties outside of the predetermined parameters.

35. Plaintiffs were not paid on a salary basis.

36. Plaintiffs did not direct the work of two or more employees at any time during their employment.

   Plaintiffs did not have the authority to hire or fire other employees, and their suggestions and

   recommendations as to the hiring, firing, advancement, promotion, or any other change of status

   of other employees were not given particular weight.

37. Plaintiffs did not perform work that required knowledge of an advanced type in a field of science

   or learning customarily acquired by a prolonged course of specialized intellectual instruction; and

   they do not perform work in a recognized field of artistic or creative endeavor.

38. Named Plaintiffs and Class Members worked very long hours. The Installers and Helpers are

   typically assigned to work at least ten (10) hours per day seven (7) days per week for each job until



    Plaintiffs’ Original Complaint                                                          Page 7
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 8 of 15



   the job was completed. They would then be flown to the next job where the process would repeate

   itself. Thus, during all times relevant to this action, in weeks in which they worked, Plaintiffs

   typically worked at least seventy hours per week and often more.

39. Although they worked very long hours, Plaintiffs were misclassified or otherwise treated as exempt

   under the Fair Labor Standards Act and those Plaintiffs who are also NM Class Members were

   misclassified or otherwise treated as exempt under the NM Wage Act. Defendants required the

   Plaintiffs to work the long hours described above, and thus knew that Named Plaintiffs and Class

   Members regularly worked in excess of 40 hours per week. Nonetheless, Defendants failed and

   refused to compensate the Named Plaintiffs and Class Members at a rate that is not less than time-

   and-one-half their regular rates of pay for the hours they worked in excess of 40 in a workweek.

40. Defendants have employed and are employing other individuals as Installers and Helpers who have

   performed the same job duties under the same pay provisions as Named Plaintiffs, in that they have

   performed, or are performing, the same job duties, have been misclassified as “exempt” employees,

   have consistently worked in excess of forty hours in a workweek and have been denied overtime

   compensation at a rate of not less than one-and-one-half times their regular rates of pay.

41. Upon information and belief, in late 2018, Defendants consulted with the Department of Labor,

   who notified Defendants that Defendants’ Helpers and Installers should all be paid overtime if they

   worked over forty hours per week. Upon information and belief, Defendants’ response to this

   news was to attempt to force its Installers and Helpers to sign arbitration agreements.

42. Defendants have knowingly, willfully, or with reckless disregard carried out, and continue to carry

   out, their illegal pattern or practice of failing to pay overtime compensation to Named Plaintiffs

   and the Class Members.




   Plaintiffs’ Original Complaint                                                            Page 8
           Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 9 of 15



                     VII. FLSA COLLECTIVE ACTION ALLEGATIONS

43. Named Plaintiffs seeks conditional certification pursuant to 29 U.S.C. § 216(b) of the following

   class (the “FLSA Class Members”):

              All current and former Installers and Helpers of Defendants who were
              not paid overtime in at least one workweek in the last three years.

44. Named Plaintiffs and the FLSA Class Members performed the same or similar job duties as one

   another in that they worked as, and performed the duties of, non-exempt employees on Defendants’

   worksites, including worksites in New Mexico, Arizona, Texas, Kansas, Utah, Colorado,

   Massachusetts, Virginia, Indiana, Nevada, New York, Florida, Washington and Oklahoma.

   Further, Named Plaintiffs and the FLSA Class Members were subjected to the same pay provisions

   in that they were all paid a day rate or a piece rate and a day rate but were not compensated at the

   rate of at least one and one-half their regular rates of pay for all hours worked in excess of 40 in a

   workweek, as specifically discussed above.

45. Defendants’ failure to compensate employees for hours worked in excess of 40 in a workweek as

   required by the FLSA results from a policy or practice of misclassifying its Installers and Helpers

   as exempt from the overtime protections of the FLSA. This policy or practice is applicable to the

   Named Plaintiffs and all FLSA Class Members. Application of this policy or practice does not

   depend on the personal circumstances of the Named Plaintiffs or those joining this lawsuit. Rather,

   the same policy or practice that resulted in the non-payment of overtime compensation to Named

   Plaintiffs also applied to all FLSA Class Members.

                   VIII. NM WAGE ACT RULE 23 CLASS ALLEGATIONS

46. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Named Plaintiff Hawthorn,

   individually and on behalf of all other similarly situated employees, pursues NM Wage Act claims

   against Defendants.


   Plaintiffs’ Original Complaint                                                           Page 9
          Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 10 of 15



47. Named Plaintiff Hawthorn seeks certification of a class pursuant to Rule 23 of the Federal Rules

   of Civil Procedure (the “NM Class Members”) as follows:

              All current and former Installers and Helpers of Defendants who were
              not paid overtime in at least one workweek in the last three years and
              who worked for Defendants in New Mexico in at least one workweek.

48. Named Plaintiff Hawthorn, individually and on behalf of all other similarly situated employees,

   seeks relief on a class basis challenging Defendants practice misclassifying the NM Class Members

   as exempt from the overtime protections of the NM Wage Act and therefore failing to pay Named

   Plaintiff Hawthorn and other similarly situated employees one and one-half times their regular

   hourly rate of pay for all hours worked over forty in a week.

49. Named Plaintiff Hawthorn and the NM Class Members performed the same or similar job duties

   as one another in that they worked as, and performed the duties of, non-exempt employees on

   Defendants’ worksites in New Mexico. Further, Named Plaintiff Hawthorn and the NM Class

   Members were subjected to the same pay provisions in that they were all classified as exempt

   employees, were paid piece rate and/or day rate, and were not paid any additional compensation

   for hours worked in excess of 40 in a workweek, as specifically discussed above.

50. Defendants’ failure to compensate employees for hours worked in excess of 40 in a workweek as

   required by the NM Wage Act results from a policy or practice of misclassifying its Installers and

   Helpers as exempt from the overtime protections of the NM Wage Act. This policy or practice is

   applicable to Named Plaintiff Hawthorn and all NM Class Members. Application of this policy or

   practice does not depend on the personal circumstances of Named Plaintiff Hawthorn or those

   joining this lawsuit. Rather, the same policy or practice that resulted in the non-payment of

   overtime compensation to Named Plaintiff Hawthorn also applied to all NM Class Members.




   Plaintiffs’ Original Complaint                                                        Page 10
          Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 11 of 15



51. Therefore, throughout the relevant period, Defendants knew that Named Plaintiff Hawthorn and

   NM Class Members were not being properly compensated for all of their hours worked.

52. Defendants maintained common work, time, and pay policies and procedures for their Installers

   and Helpers based out of New Mexico. As a result, Named Plaintiff Hawthorn and NM Class

   Members are similarly situated and have been regularly deprived of pay for workweeks during

   which they worked more than forty hours.

53. Plaintiff Hawthorn’s NM Wage Act claims against Defendants satisfy the numerosity,

   commonality, typicality, adequacy, and superiority requirements for the certification of a class

   action under Federal Rule of Civil Procedure 23.

54. Numerosity. The class satisfies the numerosity standard as it is believed that there are at least

   fifteen NM Class Members. Consequently, joinder of all NM Class Members in a single action is

   impracticable. The data required to calculate the size of the class is within the sole control of

   Defendants.

55. Commonality. There are questions of law and fact common to the class that predominate over any

   questions affecting individual members. The questions of law and fact common to the class arising

   from Defendants’ actions include, without limitation, the following:

       a) Whether Defendants violated the NM Wage Act by classifying the NM Class Members as

           exempt from the NM Wage Act;

       b) Whether Defendants violated the NM Wage Act by failing to pay the NM Class Members

           overtime compensation for their work hours;

       c) Whether Defendants’ violation of the NM Wage Act constituted a continuing course of

           conduct; and

       d) The proper measure of damages sustained by the NM Class Members.



   Plaintiffs’ Original Complaint                                                        Page 11
          Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 12 of 15



56. Typicality. Named Plaintiff Hawthorn’s claims are typical of those of the class because Named

   Plaintiff Hawthorn’s claims arise from the same course of conduct and legal theories as the claims

   of the prospective NM Class Members. Like the NM Class Members, Named Plaintiff Hawthorn

   worked as a non-exempt employee on Defendants’ New Mexico jobsites. Like the NM Class

   Members, Named Plaintiff Hawthorn regularly worked in excess of forty hours per week. Like

   the NM Class Members, Named Plaintiff Hawthorn was misclassified as exempt and was not

   compensated at proper overtime rates for all overtime hours worked. The other facts outlined above

   likewise apply equally to both Named Plaintiff Hawthorn and the NM Class Members.

57. Adequacy. Named Plaintiff Hawthorn is an adequate representative of the class because his

   interests do not conflict with the interests of the NM Class Members he seeks to represent. The

   interests of the members of the class will be fairly and adequately protected by Named Plaintiff

   Hawthorn and the undersigned counsel, who have experience in employment and class action

   lawsuits.

58. Superiority. A class action is superior to other available means for the fair and efficient

   adjudication of this lawsuit. Even in the event any member of the class could afford to pursue

   individual litigation against a company the size of Defendant Fiesta Flooring, LLC, doing so would

   unduly burden the court system. Individual litigation of many of these claims would magnify the

   delay and expense to all parties and flood the court system with duplicative lawsuits. Prosecution

   of separate actions by individual members of the class would create risk of inconsistent and varying

   judicial results and establish incompatible standards of conduct for Defendants. A single class

   action can determine the rights of all NM Class Members in conformity with the interest of

   efficiency and judicial economy.




   Plaintiffs’ Original Complaint                                                          Page 12
          Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 13 of 15



               IX. CAUSE OF ACTION ONE: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

59. During the relevant period, Defendants violated Section 7 of the FLSA, 29 U.S.C. §§ 207, and

   215(a)(2), by employing employees, including Named Plaintiffs and the FLSA Class Members, in

   an enterprise engaged in commerce or in the production of goods for commerce within the meaning

   of the FLSA as stated herein above, for workweeks longer than 40 hours without compensating

   such employees for their work in excess of forty hours per week at rates no less than one-and-one-

   half times their regular rates for which they were employed. Defendants have acted willfully in

   failing to pay Named Plaintiffs and the Class Members in accordance with applicable law.

               X. CAUSE OF ACTION TWO: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH NEW MEXICO MINIMUM WAGE ACT

60. During the relevant period, Defendants violated the New Mexico Minimum Wage Act, N.M. STAT.

   § 50-4-22 (West 2018), by employing employees, including Named Plaintiff Hawthorn and the

   NM Class Members, for workweeks longer than 40 hours without compensating such employees

   for their work in excess of forty hours per week at rates no less than one-and-one-half times their

   regular hourly rate. Defendants’ violation of New Mexico Minimum Wage Act occurred as part

   of a continuing course of conduct.

                                    IX. PRAYER FOR RELIEF

          WHEREFORE, cause having been shown, Named Plaintiffs pray for judgment against

   Defendants as follows:

          a.      For an expedited Order certifying a class and directing notice to putative class

          members pursuant to 29 U.S.C. § 216(b), and individually, and on behalf of any and all

          such class members.




   Plaintiffs’ Original Complaint                                                         Page 13
      Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 14 of 15



       b.      For an Order certifying the NM Wage Law claims as a Class Action pursuant to

       Fed. R. Civ. P. 23, for designation of Named Plaintiff Hawthorn as Class Representative

       under applicable NM law, and for designation of Plaintiffs’ counsel as class counsel;

       c.      For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

       Defendants liable for unpaid back wages due to Named Plaintiffs (and those who may join

       in the suit) and for liquidated damages equal in amount to the unpaid compensation found

       due to Named Plaintiffs (and those who may join the suit);

       d.      For an Order awarding Named Plaintiff Hawthorn and the NM Class Members

       damages pursuant to N.M. Stat. 50-4-26;

       e.      For an Order awarding Named Plaintiff Hawthorn and the NM Class Members

       damages for all violations, regardless of the date on which they occurred, as a result of

       Defendants’ continued course of conduct pursuant to N.M. Stat. Ann. 50-4-32;

       f.      For an Order awarding Named Plaintiffs (and those who may join in the suit) the

       taxable costs and allowable expenses of this action;

       g.      For an Order awarding Named Plaintiffs (and those who may join in the suit)

       attorneys’ fees; and

       h.      For an Order awarding Named Plaintiffs (and those who may join in the suit) pre-

       judgment and post-judgment interest at the highest rates allowed by law;

       i.      For an Order awarding Named Plaintiffs declaratory and injunctive relief as

       necessary to prevent the Defendants’ further violations, and to effectuate the purposes, of

       the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; and

       j.      For an Order granting such other and further relief, at law or in equity, as may be

       necessary and/or appropriate.



Plaintiffs’ Original Complaint                                                        Page 14
      Case 1:19-cv-00019-WJ-SCY Document 1 Filed 01/09/19 Page 15 of 15



                                   Respectfully Submitted,


                                   MORELAND LAW FIRM, P.C.

                                   By: /s/ Daniel A. Verrett

                                   Douglas Welmaker
                                   Application for Admission to D.N.M. forthcoming
                                   doug@morelandlaw.com
                                   Daniel A. Verrett
                                   Daniel@morelandlaw.com
                                   The Commissioners House at Heritage Square
                                   2901 Bee Cave Road, Box L
                                   Austin, Texas 78746
                                   Tel: (512) 782-0567
                                   Fax: (512) 782-0605

                                   Edmond S. Moreland, Jr.
                                   edmond@morelandlaw.com
                                   700 West Summit Drive
                                   Wimberley, Texas 78676
                                   (512) 782-0567
                                   (512) 782-0605 – telecopier

                                   ATTORNEYS FOR PLAINTIFFS




Plaintiffs’ Original Complaint                                           Page 15
